DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 & 16) in the reply filed on 07/06/2021 is acknowledged.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation of the rotator and the ‘winding member adjacent to the rotator’. It is not clear from the specification as to what exactly is the rotator, because the specification on page 8, lines 8-10 recites that ‘the winding roller 109 is the rotator’. Thus, it is unclear as to what exactly is to be interpreted as the winding member and what as the rotator. Is the rotator the winding roller 109, and the winding members the adjacent rollers 111 & 112, or the rotator one of the rollers 111 & 112, and the winding member the roller 109? If the winding member is to be interpreted as the rollers 111 & 112, then the winding member should be recited as ‘winding members’. Further, if the winding roller and rotator are indeed the same, and as a consequence the winding member and rotator the same, then the rotator is claimed twice. Thus, the rotator/winding member is recited a plurality of times and makes the claim indefinite. Appropriate correction or clarification is requested. 
Claim 16 recites the holder as being ‘configured to hold the two-ply sheet’ in line 5, and in line 6 it is recited that the ‘holder is configured to wind the two-ply sheet around the rotator’. Thus it is unclear as to exactly what the holder is configured for. Further, claim 16 also recites the rotator, and as pointed out in the claim 1 rejection, it is unclear as to what exactly is to be interpreted as the rotator. Further correction or clarification is requested.

Allowable Subject Matter
Claims 1-8 & 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Lee (U.S Patent 7946326B2). Similar to the claimed invention, Lee discloses a sheet separation device and lamination device. Lee discloses a device including a rotator and nipping member disposed opposite the rotator, and conveyors to convey the two ply sheet. Lee does not disclose the winding member as claimed in claim 1 and neither the holder as claimed in claim 16. Lee further does not disclose the control circuitry being configured to “insert, in the width direction, the separation claw into the space between the two sheets of the two-ply sheet; cause the first conveyor to convey the two-ply sheet in the second direction with the separation claw inserted in the space, to separate the two sheets of the two-ply sheet; cause the first conveyor to convey the separated two sheets of the two-ply sheet to the sheet guide, to open the two-ply sheet; cause the second conveyor to convey the at least one sheet medium toward an opening of the two-ply sheet in the second direction; cause the first conveyor to adjust an amount of projection of the two-ply sheet from a nip of the first conveyor in the second direction; and cause the second conveyor to insert the at least one sheet medium into the two-ply sheet adjusted in the amount of projection”. Thus, the prior art as a whole fails to disclose the totality of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (U.S Patent 7946326B2) is also drawn to a sheet separation device and lamination device. Lee discloses a two-ply sheet and separating the two-ply sheet, and discloses a rotator and nipping member disposed opposite the rotator, and a conveyor to convey the two ply sheet. Trovinger (U.S PG Pub 20050079968A1) is also drawn to an apparatus for folding and trimming sheets. Ueda et al (U.S Patent 5217561) is also drawn to the art of a lamination process of laminating two films. Sasaki et al (U.S Patent 6893521B2) is also drawn to a lamination apparatus. Kikuchi (U.S PG Pub 20170021603A1) is also drawn to a process for laminating where a film/sheet is inserted between other films/sheets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774